Title: To James Madison from James Monroe, 25 September 1804
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 25. 1804.
This will be delivered to you by Col: Tatham who I have known for more than 20. years, at first a clerk of the council at Richmond. I have seen him here from my arrival to this period, frequently, and at his request, as he is about setting out for America, give him this to you. I consider him as a firm friend to the UStates of wh. he is a citizen, being there thro the whole of our revolution. He has been employed here in considerable trust, in the case of the London docks, as an Engineer, and is thought to possess much information in all questions in mechanics, the use of water to mec[h]anical purposes, in canals &ce. I think him an honest and active man, and am persuaded that opportunities may be offered in the UStates, in which he may be useful to his country, while he draws from his services some emolument to himself. I am dear sir sincerely yr. friend & servt
Jas. Monroe
